DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species B in the reply filed on 3/28/22 is acknowledged.  The traversal is on the ground(s) that the restriction did not meet requirements according to MPEP section 806.05(j) and that the claimed species overlap in scope.  This is not found persuasive because:
Applicant’s cited MPEP section 806.05(j) is for restriction between inventions of different categories, NOT for species.
MPEP section 806.06(f) is cited below to show that the restriction between species is proper; and the claimed species do not overlap in scope because the features of the instant invention’s support member in claim 9 are not in claim 1.
The requirement is still deemed proper and is therefore made FINAL.
806.04(f) Restriction Between Mutually Exclusive Species [R-08.2012]
Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (9,534,653).
Re: claim 9, Kim shows a frequency sensitive type shock absorber, as in the present invention, comprising:
a piston rod 600 reciprocating an inside of a cylinder C and having a connection passage 100 therein;
a piston valve 200 mounted on the piston rod and having a plurality of compression 202 and rebound 201 flow paths penetrating up and down thereof, and partitioning the cylinder into compression and rebound chambers;
a support member 300 formed a passage hole 321, 322 communicating with the connection passage, and mounted to the piston rod; and
a valve assembly mounted on the support member and generating a damping force that changes with frequency during a rebound stroke;
wherein the valve assembly comprises:
a housing 400 coupled to the support member and having a main chamber 401b in communication with the passage hole;
a main retainer 800 coupled to the support member and having a pilot chamber 401a formed on a lower thereof in communication with the passage hole; and 
a pilot valve 500 coupled to the support member and disposed between the housing and the main retainer to partition the pilot chamber and the main chamber.
Kim shows a reverse arrangement of the valve assembly.  MPEP 2144, section VI. A. is cited below to show that reversal of parts is an obvious modification and would have been within the skill set of one of ordinary person in the art before the effective filing date.  As modified, Kim’s valve assembly would comprise the housing being above, the retainer 800 being below and the pilot valve being in between in the same arrangement as Applicant’s.

VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS

A. Reversal of Parts
In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
B. Duplication of Parts
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
C. Rearrangement of Parts
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).


Re: claim 10, Kim shows the pilot chamber and the main chamber are provided to communicate with the connection passage 100 through the passage hole 321, 322.
Re: claim 19, Kim shows a pilot disk D1 coupled to the piston rod, and disposed in close contact with the upper portion of the housing to be elastically deformable.

Allowable Subject Matter
Claims 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim and Teraoka are cited for other shock absorbers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657